Affirmed as Modified and Opinion Filed June 3, 2016




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-01170-CR

                              OYESOLA O. BELLO, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-0571298-M

                             MEMORANDUM OPINION
                         Before Justices Myers, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       Appellant Oyesola Bello was on probation for aggravated kidnapping when the State

moved to adjudicate guilt. The allegations in the State’s motion included aggravated robbery,

possession of a firearm, and delinquency on fees and community service. The court found these

allegations to be true and sentenced appellant to forty years imprisonment.

       Bello requests that we correct two errors in the judgment—the trial counsel’s name and a

reference to the motion to adjudicate guilt. In a cross-point, the State also requests that we

correct the judgment to reflect that Bello was convicted of aggravated kidnapping under penal

code section 20.04.
         An appellate court can modify incorrect judgments when the evidence necessary to

correct a judgment appears in the record. Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, writ ref’d); TEX. R. APP. P. 43.2 (b).

         The judgment states that Bello was convicted of aggravated kidnapping under penal code

section 29.03. The correct penal code section, however, is 20.04. See TEX. PENAL CODE ANN. §

20.04.

         The judgment also states that Bello’s trial counsel was “Timothy Jenfield.” The record,

however, reflects that counsel’s name was “Timothy Jeffrey.”

         Finally, the judgment states that Bello violated the terms of the original motion to

adjudicate guilt. But the record reflects that the court found Bello guilty of violating the

conditions of probation reflected in the State’s amended motion to adjudicate guilt.

         Therefore, we modify the judgment to reflect that (i) Timothy Jeffrey was Bello’s trial

counsel, (ii) Bello was convicted of aggravated kidnapping pursuant to TEX. PENAL CODE ANN. §

20.04, and (iii) the court found Bello guilty of violating the conditions of probation reflected in

the State’s amended motion to adjudicate guilt. As reformed, the trial court’s judgment is

affirmed.




                                                      /Bill Whitehill/
                                                      BILL WHITEHILL
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
151170F.U05




                                                –2–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

OYESOLA O. BELLO, Appellant                          On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-01170-CR          V.                       Trial Court Cause No. F-0571298-M.
                                                     Opinion delivered by Justice Whitehill.
THE STATE OF TEXAS, Appellee                         Justices Myers and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
to reflect that: (i) the name of defense counsel is “Timothy Jeffrey,”(ii) Bello was convicted of
aggravated kidnapping pursuant to TEX. PENAL CODE ANN. § 20.04, and (iii) the court found
Bello guilty of violating the conditions of probation reflected in the State’s amended motion to
adjudicate guilt.

As REFORMED, the judgment is AFFIRMED.


Judgment entered June 3, 2016.




                                               –3–